DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 have been examined and rejected.
					Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10987006. Although the claims at issue are not identical, they are not patentable distinct from each other because both invention claims the same system and method of systems and methods of analyzing data in an ad-hoc network for predictive decision-making. 
The instant Application
Patent No. 10987006
A method comprising: establishing, by 
one or more processors of a wireless wearable computer worn by a user, a wireless communication connection with a fitness machine; obtaining, by the one or more processors using the communication connection, machine data from the fitness machine while the user is engaged in a workout session on the fitness machine; 

(claim 2 *)









**
obtaining, from a heart rate sensor of the wireless device, heart rate data of the user; 

determining, by the processor, a work rate caloric expenditure by applying a work rate calorie model to the machine data; 







determining, by the one or more processors, a calibrated maximal oxygen consumption of the user based on the heart rate data and the work rate caloric expenditure; 

determining, by the one or more processors, a heart rate caloric expenditure by applying a heart rate calorie model to the heart rate data and the calibrated maximal oxygen consumption of the user; 

and sending, by the one or more processors, at least one of the work rate caloric expenditure or the heart rate caloric expenditure, to the fitness machine or other device, or storing at least one of the work rate caloric expenditure or heart rate caloric expenditure on the wireless wearable computer, fitness machine or the other device.
*
2. The method of claim 1, further comprising: obtaining, from one or more motion sensors of the wireless wearable device, motion data generated in response to motion of the user on the fitness machine; determining, by a digital pedometer of the wearable computer, pedometer output data based on the motion data; determining, by the one or more processors, a calibrated stride length of the user based on the pedometer output data and the machine data; and applying the calibrated stride length as input to the work rate calorie model.
1. A method comprising: establishing, using one or more processors of a wireless wearable computer worn by a user, a wireless communication connection with a fitness machine; obtaining, using the one or more processors using the communication connection, machine data from the fitness machine while the user is engaged in a workout session on the fitness machine; 

obtaining, using one or more motion sensors of the wireless wearable computer, motion data generated in response to motion of the user on the fitness machine; determining, using a digital pedometer of the wearable computer, pedometer output data based on the motion data; determining, using the one or more processors, a calibrated stride length of the user using the pedometer output data and the machine data; 




determining, using the one or more processors, a work rate caloric expenditure, the work rate caloric expenditure determined using a work rate caloric model with the calibrated stride length as input; 
**
obtaining, using a heart rate sensor of the wireless wearable computer, heart rate data of the user; 
determining, using the one or more processors, a calibrated maximal oxygen consumption of the user based on the heart rate data and the work rate caloric expenditure; 
determining, using the one or more processors, a heart rate caloric expenditure by applying a heart rate calorie model to the heart rate data and the calibrated maximal oxygen consumption of the user;

and sending, using the one or more processors, to the fitness machine or other device using the communication connection, at least one of the work rate caloric expenditure or the heart rate caloric expenditure.


Independent claim 11 with dependent claim 12 of the instant application can be mapped as shown above to independent claim 10 of Patent No. 10987006. Dependent claims of the instant application can be mapped to other corresponding dependent claims of the patent no. 10987006, such as claims 3-10 and 13-20 of the instant application can be mapped with claims 2-9 and 11-18 of the patent no. 10987006.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 5, 7, 11, 15 and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over GARVEY et al. (U.S. PGPub 2017/0216667) in view of ALVARADO et al. (U.S. PGPub 2017/0273619) in view of Quy (U.S.PGPub 2017/0173390). 
As per claims 1 and 11,
GARVEY method comprising: establishing, by one or more processors of a wireless wearable computer worn by a user, a wireless communication connection with a fitness machine; obtaining, by the one or more processors using the communication connection, machine data from the fitness machine while the user is engaged in a workout session on the fitness machine (GARVEY see figs. 1, 6 and 16, paragraphs 0054-0059 and 0083, as shown in fig. 16 e eSports fitness band 102 is being used when the user is in a gymnasium that uses only NFC embedded gymnasium equipment 40, such cycles, free weights, smart weight scales 44 and other exercise machines/equipment 40 that are fitted with wireless communication devices, such as BLUETOOTH.RTM.  or NFC chips, information such as the user's identification, age, sex, etc., may be transmitted from the user's eSports fitness band 102 to the exercise machines/equipment 40 and information from the exercise machines/equipment 40 and smart weight scales 44 is transmitted to the user's eSports fitness band 102 via the wireless communication devices contained within the eSports fitness band 102, the exercise machines/equipment 40 and smart weight scales 44, IMU gyroscope 14 may be used with the eSports fitness band 102, a six-axis accelerometer/gyroscope may be used to perform nine-axis motion fusion algorithms. This will allow for elevation and arm tracking of the user for certain applications and for precision tracking of both fast and slow motions made by the user)
GARVEY fails to exclusively teach, obtaining, from a heart rate sensor of the wireless device, heart rate data of the user; determining, by the processor, a work rate caloric expenditure by applying a work rate calorie model to the machine data; determining, by the one or more processors, a calibrated maximal oxygen consumption of the user based on the heart rate data and the work rate caloric expenditure; determining, by the one or more processors, a heart rate caloric expenditure by applying a heart rate calorie model to the heart rate data and the calibrated maximal oxygen consumption of the user;
In a similar field of endeavor ALVARADO teaches, obtaining, from a heart rate sensor of the wireless device, heart rate data of the user (ALVARADO see para 0042, 0075-0076 fitness tracking device 100 can measure an individual's current heart rate from the PPG, fitness tracking device 100 determine the user's HR.sub.max using previously measured heart rate measurements 540sensed at 530 using the heart rate sensing module 210 of the fitness tracking device 100);
determining, by the processor, a work rate caloric expenditure by applying a work rate calorie model to the machine data (ALVARADO see para 0042, 0075-0076 energy expenditure is determined using work rate values, time stamped MET estimates can be determined by relating load, efficiency and measured work rate values, as shown in fig. 9 estimation of METS using work rate based calorimetry where time-stamped WR values 910, WR calorimetry model 920, time-stamped MET estimates 930, load 940, and efficiency 950);
determining, by the one or more processors, a calibrated maximal oxygen consumption of the user based on the heart rate data and the work rate caloric expenditure (ALVARADO see para 00131-0139, Joint likelihood of (load, [dot over (V)]O.sub.2max) 1030 are combined with joint prior of the (load, [dot over (V)]O.sub.2max) 1040 to produce a joint posterior of (load, [dot over (V)]O.sub.2max) 1050);
determining, by the one or more processors, a heart rate caloric expenditure by applying a heart rate calorie model to the heart rate data and the calibrated maximal oxygen consumption of the user (ALVARADO see para 0123-0124, as shown in fig.8 estimation of MET is based on  time-stamped HR values 810, HR calorimetry model 820, time-stamped MET estimates 830, HR.sub.MAX 440, HR.sub.MIN 450, and [dot over (V)]O.sub.2max 460, METs generally refers to how many calories a "typical" individual burns per unit of body mass per unit of time. When given serial heart rate measurements (e.g., time stamped HR values 410), estimation of METS 830 requires a user's HR.sub.MAX 440, HR.sub.MIN 450, and [dot over (V)]O.sub.2max 460));
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of GARVEY with the teaching of ALVARADO as doing so would provide a fitness tracking device that provide an accurate, individualized quantification of load and maximum oxygen used over time and across a variety of activities using calorimetry techniques based on empirical models and sophisticated algorithms manipulating  motion data, heart rate data, or a weighted combination of both motion data and heart rate data (ALVARADO see para 0038).
GARVEY in view of ALVARADO fails to exclusively teach, sending, by the one or more processors, at least one of the work rate caloric expenditure or the heart rate caloric expenditure, to the fitness machine or other device, or storing at least one of the work rate caloric expenditure or heart rate caloric expenditure on the wireless wearable computer, fitness machine or the other device.
In a similar field of endeavor, Quy teaches sending, by the one or more processors, at least one of the work rate caloric expenditure or the heart rate caloric expenditure, to the fitness machine or other device, or storing at least one of the work rate caloric expenditure or heart rate caloric expenditure on the wireless wearable computer, fitness machine or the other device (Quy, see figs. 1-6 and paragraphs 0070-0080, as shown in fig. 6 after the program is started at step 242, a sensor measures an exercise parameter at step 216, where the exercise parameter corresponds to physiological data or to data corresponding to the amount of exercise performed, the exercise monitor sensor  send the parameter to the exercise machine  at step 218 or the parameter may be sent directly to the WID at step 218’, if the parameter is sent to the exercise machine as an intermediate step, the exercise machine then sends the parameter to the WID at step 220, in any case, the WID wirelessly communicates the parameter to the application server at step 222, via the wireless web).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching GARVEY in view of ALVARADO with the teaching of Quy as doing so would provide an efficient full-feature health and exercise monitoring system that may wirelessly connect to a back-end server application via the internet, allowing wireless access to and from a wide variety of present exercise or health-related instruments and devices, while maintaining the capability of connecting to future such devices (Quy, see paragraphs 0010-0015).

As per claim 5 and 15,
GARVEY in view of ALVARADO in view of Quy teaches the method of claim 1, wherein the fitness machine is a stationary bike or rower and the machine data includes at least one of resistance, stride length, stroke count or power (GARVEY see para 0056eSports fitness band 102 and its associated software to compile information regarding the user as to time of use on certain NFC tagged physical training equipment workout cycles, weight benches, lifecycles, rowing machines).

As per claim 7 and 17,
GARVEY in view of ALVARADO in view of Quy teaches the method of claim 1, wherein the work rate and heart rate MET are estimated over successive, non-overlapping intervals of time (ALVARADO, see para 0108 and 0131, the fitness tracking device 100, the fitness tracking device 100 may be configured to check heart rate at periodic intervals (once per minute, or once per three minutes), the calories burned as determined from the time-stamped MET estimates calculated using a WR calorimetry model are equal to the calories burned as determined by time-stamped MET estimates calculated using a HR calorimetry model, over a sufficient time interval to allow for physiological dynamics).

7.	Claims 2, 8-10, 12 and 18-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over GARVEY et al. (U.S. PGPub 2017/0216667) in view of ALVARADO et al. (U.S. PGPub 2017/0273619) in view of Quy (U.S.PGPub 2017/0173390) in view of RAGHURAM et al. (U.S. PGPub 2016/0058372).
As per claims 2 and 12, 
GARVEY in view of ALVARADO in view of Quy teaches the method of claim 1, yet fails to exclusively teach, further comprising: obtaining, from one or more motion sensors of the wireless wearable device, motion data generated in response to motion of the user on the fitness machine; determining, by a digital pedometer of the wearable computer, pedometer output data based on the motion data; determining, by the one or more processors, a calibrated stride length of the user based on the pedometer output data and the machine data; and applying the calibrated stride length as input to the work rate calorie model.
In a similar field of endeavor RAGHURAM teaches further comprising: obtaining, from one or more motion sensors of the wireless wearable device, motion data generated in response to motion of the user on the fitness machine (RAGHURAM see para 0058 fitness tracking device 100 receive motion information from the motion sensors of the motion sensing module 220 to track acceleration, rotation, position, or orientation information of the fitness tracking device 100 in six degrees of freedom through three-dimensional space); 
determining, by a digital pedometer of the wearable computer, pedometer output data based on the motion data (RAGHURAM see para 0088 the step database may store records based on an estimated number of steps that the user has taken for each day over a sequence of days based on the output of a pedometer of the fitness tracking device 100, the pedometer of the fitness tracking device 100 may be implemented using data from one or more motion sensors in motion sensing module 220); 
determining, by the one or more processors, a calibrated stride length of the user based on the pedometer output data and the machine data (RAGHURAM see para 0095 default or typical values are be scaled or otherwise adjusted up or down according to an individual user's typical cadence while walking or running and stride length while running, the fitness tracking device 100 provide a more accurate individualized stride length based on the user's height received from the user or otherwise obtain the user's height from or from fitness machine); 
and applying the calibrated stride length as input to the work rate calorie model (RAGHURAM see para 0162-0163 at block 1030, the work rate may be estimated using motion data or related information. A confidence level for work rate may also be computed (.sigma..sup.2.sub.WR), at block 1040, an estimate of energy expenditure based on a work rate model and predetermined activity context may output calories burned according to the work rate data).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching GARVEY in view of ALVARADO in view of Quy with the teaching of RAGHURAM as doing so would provide an efficient method for improving calorie expenditure prediction and tracking technique for calibration and calorimetry using data from motions sensors and heart rate sensors RAGHURAM see para 0003).

As per claims 8 and 18,
GARVEY in view of ALVARADO in view of Quy teaches the method of claim 1, yet fails to teach wherein sending, by the one or more processors to the fitness machine via the communication connection, at least one of the work rate caloric expenditure or the heart rate caloric expenditure, further comprises: comparing magnitudes of the work rate and heart calorie expenditure values; and sending to the fitness machine the calorie expenditure with the largest magnitude as user calories burned.
In a similar field of endeavor RAGHURAM teaches wherein sending, by the one or more processors to the fitness machine via the communication connection, at least one of the work rate caloric expenditure or the heart rate caloric expenditure, further comprises: comparing magnitudes of the work rate and heart calorie expenditure values; and sending to the fitness machine the calorie expenditure with the largest magnitude as user calories burned(RAGHURAM see 0162-0165 the maximum a posteriori estimate for EE may be given by the following "mixing function": EE=(.sigma..sup.2.sub.HREE.sub.WR+.sigma..sup.2.sub.WREE.sub.HR)/(.sigma- ..sup.2.sub.HR.sigma..sup.2.sub.WR) (Eq. 2E)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching GARVEY in view of ALVARADO in view of Quy with the teaching of RAGHURAM as doing so would provide an efficient method for improving calorie expenditure prediction and tracking technique for calibration and calorimetry using data from motions sensors and heart rate sensors RAGHURAM see para 0003).

As per claims 9-10 and 19-20,
GARVEY in view of ALVARADO in view of Quy yet fails to teaches the method of claim 1, wherein a quadratic work rate calorie model is used for walking and a linear work rate calorie model is used for running and wherein the linear model is invoked at a specified speed of the user and the quadratic model is based on the user's height.
In a similar field of endeavor RAGHURAM teaches wherein a quadratic work rate calorie model is used for walking and a linear work rate calorie model is used for running and wherein the linear model is invoked at a specified speed of the user and the quadratic model is based on the user's height (RAGHURAM see 0022, 0095, 0127 and 0169 fitness tracking device may use local models to maintain highly accurate energy expenditure estimates where the models are linear, quadratic, or higher order nonlinear equations, default or typical values may be scaled or otherwise adjusted up or down according to an individual user's typical cadence while walking or running and stride length while running the fitness tracking device 100 may be configured to provide a more accurate individualized stride length based on the user's height).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching GARVEY in view of ALVARADO in view of Quy with the teaching of RAGHURAM as doing so would provide an efficient method for improving calorie expenditure prediction and tracking technique for calibration and calorimetry using data from motions sensors and heart rate sensors RAGHURAM see para 0003).

8.	Claims 3 and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over GARVEY et al. (U.S. PGPub 2017/0216667) in view of ALVARADO et al. (U.S. PGPub 2017/0273619) in view of Quy (U.S.PGPub 2017/0173390) in view of RAGHURAM et al. (U.S. PGPub 2016/0058372) in view of Yuen (U.S. PGPub 2014/0297217).
As per claims 3 and 13, 
GARVEY in view of ALVARADO in view of Quy in view of RAGHURAM teaches the method of claim 2, yet fails to teach wherein the machine data includes at least one of distance, pace or cadence.
In a similar field of endeavor Yuen teaches
wherein the machine data includes at least one of distance, pace or cadence (Yuen, Yuen see paragraphs 0011 and 0035, as shown in fig. 3A and 3B are block diagram representations of exemplary motion sensors which include, for example, one or more accelerometers, gyroscopes, compasses, switches,   pedometers to determine, calculate and/or detect one or more steps of the user, processing circuitry may also calculate, assess, estimate and/or determine other activity-related metrics including, for example, (i) in the context of running/walking on level, substantially level, or relatively level ground, (a) number of steps, which may be categorized according to the number of steps associated with a user state, for example, walking, jogging and/or running, (b) distance traveled and/or (c) pace).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching GARVEY in view of ALVARADO in view of Quy in view of RAGHURAM with the teaching of Yuen as doing so would provide an efficient method for method for a biometric fitness monitoring device to gather data regarding activities performed by the wearer including physiological data, ambient environment data such as motion data regarding the wearer's movements (Yuen see para 0122).

9.	Claims 4 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over GARVEY et al. (U.S. PGPub 2017/0216667) in view of ALVARADO et al. (U.S. PGPub 2017/0273619) in view of Quy (U.S.PGPub 2017/0173390) in view of in view of KIM et al. (U.S. PGPub 2016/0107029).
As per claims 4 and 14, 
GARVEY in view of ALVARADO in view of Quy teaches the method of method of claim 1, yet fails to teach wherein the fitness machine is a treadmill and the machine data includes at least one of speed, pace, incline, grade or distance traveled.  
In a similar field of endeavor Kim teaches wherein the fitness machine is a treadmill and the machine data includes at least one of speed, pace, incline, grade or distance traveled (Kim, see fig. 1 -6, paragraphs 0077-0087, in operation S3100, the wearable device 1000 may output information about a required amount of exercise with respect to a fitness machine near the user, as shown in fig. 5, information about the fitness machine near the user may be extracted from information about the target amount of exercise to be performed, and displayed or output as a voice message, When the user starts to use the fitness machine according to the guidance provided by the wearable device 1000, the wearable device 1000 monitors a fitness state of the user, the wearable device 1000 may wirelessly communicate with the fitness machine in operation S3210, or a sensor included in the wearable device 1000 may count the number of times the user performs the exercise in operation S3220, while the user is using a treadmill, the treadmill may provide information about a speed, time and the information is provided to the wearable device 1000 via wireless communication with the wearable device 1000).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching GARVEY in view of ALVARADO in view of Quy with the teaching of Kim as doing so would provide an efficient workout management method using a wearable device by receiving an input regarding an amount of exercise to be performed by a user on a fitness machine, obtaining a second real time information regarding the amount of exercise performed by the user on the fitness machine (KIM, see paragraphs 0025-0030).

10.	Claims 6 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over GARVEY et al. (U.S. PGPub 2017/0216667) in view of ALVARADO et al. (U.S. PGPub 2017/0273619) in view of Quy (U.S.PGPub 2017/0173390) in view of Yuen (U.S. PGPub 2014/0297217).
As per claims 6 and 16,
GARVEY in view of ALVARADO in view of Quy teaches the method of claim 1, yet fails to teach wherein the fitness machine is a stair climber and the fitness data includes at least one of stride count or elevation gain.  
In a similar field of endeavor Yuen teaches wherein the fitness machine is a stair climber and the fitness data includes at least one of stride count or elevation gain (Yuen see para 0512 the biometric monitoring device may be configured to identify the use of an elliptical exercise machine to climb stairs in place, walking/running /stair-climbing activity simulated by the elliptical exercise machine).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching GARVEY in view of ALVARADO in view of Quy with the teaching of Yuen as doing so would provide an efficient method for method for a biometric fitness monitoring device to gather data regarding activities performed by the wearer including physiological data, ambient environment data such as motion data regarding the wearer's movements (Yuen see para 0122).





Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes:
U.S. PGPub 2014/0213920 which teaches a method for energy expenditure computation based on accelerometer and heart rate monitor;
U.S. PGPub 2014/0249661 which describes a portable fitness monitoring system for visual output;
U.S. PGPub 2015/0100141 which describes a wearable sensor device for exercise tracking and scoring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Sanjoy Roy, whose telephone number is 571- 270-0675.   The examiner can normally be reached on Mon-Fri, 8am.-5pm. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANJOY ROY/
Examiner, Art Unit 2443

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443